Citation Nr: 1453209	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $11,684.13.


REPRESENTATION

Veteran represented by:	Michael Taub, Attorney at Law
	Homeless Advocacy Project


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1975 to March 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Philadelphia, Pennsylvania.

In May 2014, the Veteran's representative appears and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  The Veteran was unable to attend the hearing due to his medical condition, including recent colon surgery.  However, his representative indicated the Veteran waived any right to appear at a hearing, and accordingly the hearing proceeded without the Veteran's presence.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1. A valid warrant for the Veteran was in effect from April 2008 to May 2009. 

2. VA terminated the Veteran's VA compensation benefits from April 2008 to May 2009, creating indebtedness in the amount of $11,684.13.

3. The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.

4. Recovery of this overpayment would subject the Veteran to undue financial hardship.

5. Denial of the waiver request would defeat the purpose of the award of VA disability compensation benefits.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of service connected compensation benefits in the amount of $11,684.13 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a waiver for his overpayment of benefits.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon. The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.

38 U.S.C.A. § 5313B(b)(1).  The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanors offenses that would be felony offenses under federal law.  38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n).

The Committee at the RO determined the Veteran was overpaid benefits from April 2008 to May 2009 due to his status as a fugitive felon during that time.  The Veteran has contended that he was not a fugitive felon during that time as he was unaware of the outstanding warrant until he received notification from the VA, and the warrant was eventually lifted with no violation of parole determined.  

Based on the evidence of record, the Veteran was charged with a class three felony stemming from retail theft in 2005.  He pled guilty and was sentence to a period of parole.  In April 2008, a bench warrant was issued for violation of parole, and civil judgment was entered in December 2008.  

In December 2008, the VA sent a letter to the Veteran notifying him that his VA benefits would be suspended due to his status as a fugitive felon if the warrant was not cleared within 60 days.  Because no response was received, in April 2009 the VA sent the Veteran an additional letter notifying him his benefits were terminated effective April 23, 2008, the date of the warrant.  In May 19, 2009, a court order reflects the Veteran's warrant was lifted, and benefits were subsequently reinstated.  Therefore an overpayment of $11,684.13 was created between April 23, 2008 and May 19, 2009.

The Veteran is now seeking a waiver for this overpayment.  As discussed above, the Veteran has asserted that his overpayment should be waived both because he was not aware of the outstanding warrant and because no violation of parole was ever established.  However, the Court of Appeals for Veterans Claims (Court) has determined that an adjudication of guilt is not required for an individual to be considered a fugitive felon under VA regulations, and actual knowledge of the warrant issued is irrelevant.  Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).   Therefore, the Board finds that despite his assertions, the Veteran was a fugitive felon under VA regulations during the period in question.

However, recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Here this is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  He has made seemingly credible statements that he had no knowledge of the outstanding warrant.  Upon notification of the warrant the Veteran took steps to resolve the issue, and the warrant was eventually lifted.  As such, the Board finds there is no evidence the Veteran committed fraud.

The Board must next address the equitable consideration in this case, most persuasively the undue hardship of collection on the Veteran.  In connection with his appeal the Veteran also completed a financial status report which indicated he was unemployed and did not receive any income other than his VA and social security benefits.  He also lived in homeless shelters for several periods during the period on appeal.  Additionally, he was diagnosed with Crohn's disease and underwent surgery on his colon during the period on appeal that resulted in a colostomy bag.  He has numerous outstanding medical bills as a result of his health condition.  He also receives a total non-service connected pension for his disabling conditions, including colitis.  

As such, the Board finds the Veteran is unable to work to supplement his income to repay his debt.  Therefore, collection of the debt of over $10,000 would defeat the purpose of VA benefits, which is to compensate and ensure the health and welfare of the disabled veteran.

The Veteran was a fugitive felon under VA regulations during the period of April 2008 and May 2009.  However, the Board must also take into consideration the circumstances of this case, where the Veteran did not receive notice of the warrant for his arrest, and such warrant was lifted by the authorites.  Under these circumstances, the Board finds forcing a disabled veteran of limited means to repay the debt in question would be against equity and good conscience.  Accordingly, the Board finds that the Veteran is entitled to a waiver of the assessed overpayment.
	
Duties to Notify and Assist

The provisions regarding notification and evidentiary development assistance requirements established by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to cases involving overpayment and indebtedness. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, wavier of overpayment was granted, which constitutes a full grant of all benefits sought on appeal.  As such, no further discussion of the duties to notify and assist is required. 

ORDER

Waiver of recovery of the Veteran's debt in the amount of $11,684.13 is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


